United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-3263NE
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the District of
      v.                                 * Nebraska.
                                         *
John Edward Clark,                       * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: January 30, 2001
                                Filed: February 7, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.


        John Edward Clark pleaded guilty to conspiring to distribute and possess with
intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, and the District
Court1 sentenced him to six-and-a-half years (seventy-eight months) imprisonment and
five years supervised release. On appeal, Clark’s counsel has filed a brief and moved
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Counsel suggests

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
that, although Clark did not move for a downward departure below, the District Court
should have granted one sua sponte under U.S.S.G. § 5K2.0. Clark has not filed a pro
se supplemental brief.

      We decline to reach counsel’s downward-departure argument because it is
presented for the first time on appeal. See United States v. Favara, 987 F.2d 538, 540
(8th Cir. 1993) (declining to address claim that District Court could have granted
§ 5K2.0 downward departure because it was not raised below). Having reviewed the
record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment of the District Court, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-